DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status

Claims 1 and 8 have been amended; support for claims 1 and 8 is found on Page 10.
Claim 6 has been cancelled.
Claims 1-5 and 7-13 are currently pending and have been examined on the merits in this office action.
Claim Interpretation
Regarding claim 1, the phrase “up to 2000◦C” is interpreted to mean any temperature 2000◦C and below. Any temperature below 2000◦C will read on this limitation.

Regarding claims 11 and 12, the phrase, “short-time high energy” is interpreted to mean less than 20 ms as shown in the instant specification page 14, and with an energy density of 0.6-160 J/cm as specified in original claim 6 and on page 11 of the instant specification. 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1
Claim 8 is objected to of the phrase “and of the silicon layer and of silicide.” It is unclear if the silicide is a part of the silicon layer or an additional layer.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0162129 A1-hereinafter Kim).

Regarding claim 8, Kim teaches a silicon based anode wherein the anode at least comprises a metal substrate which is capable of functioning as a carrier material and as a current lead (Kim [0083]; copper current collector),
a silicon layer deposited on the metal substrate with a formation of a first interface to the metal substrate (Kim [0083] a negative electrode active material is applied to the current collector, [0024] the negative electrode active material may include amorphous silicon oxide, crystalline silicon, carbon, and metal silicide components),


The phrase, manufactured according to the method of claim 1 has not been given patentable weight as it is a product by process limitation. The product-by-process limitations of claim 8 are not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 8 as written does not distinguish the product of the instant application from the product of the prior art.

Furthermore, the phrase “wherein a metal induced crystallization between the material of the metal substrate and the material of the silicon layer is realized” is not given patentable weight as this is a product by process limitation.  The product-by-process limitations of claim 8 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 8 as written does not distinguish the product of the instant application from the product of the prior art.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0162129 A1-hereinafter Kim 2014) as applied to claim 8 above, and further in view of Kim et al. (US 2009/0061319-hereinafter Kim 2009).

Regarding claim 9, Kim 2014 teaches all of the claim limitations of claim 8. Kim 2014 fails to teach wherein at least one buffer layer is situated in the region of the first interface between the metal substrate and the silicon layer.
Kim 2009 teaches a silicon thin film anode with one of more interface stabilizing layers for use in lithium secondary batteries. Kim 2009 further teaches wherein at least one buffer layer is situated in the region of the first interface between the metal substrate and the silicon layer such that the buffer layer attenuate a stress between the collector and the active material layer to obtain a stability at an interface therebetween (Kim 2009 Figure 2; Metallic buffer layer 15 separates the collector 10 and the silica thin film layer 20a; [0043]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the buffer layer 15 of Kim 2009 between the active material layer and the current collector of Kim 2014 such that a stability at an interface between the collector and the active material layer is obtained.

Regarding claim 10, modified Kim teaches all of the claim limitations of claim 8. Kim 2009 further teaches wherein at least one buffer layer is applied on a second interface of the silicon layer turned away from the metal substrate (Kim 2009 Figure 2; stabilizing layers 30 specifically the third stabilizing layer 30C).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0162129 A1-hereinafter Kim 2014) as applied to claim 8 above, and further in view of Im et al. (US 2011/0108108-hereinafter Im).

Regarding claim 11, Kim 2014 teaches the anode of claim 8.  Kim 2014 fails to teach of the additional arrangements of an energy intensive energy source and a heating unit of claim 11.

Im discloses an arrangement for making thin films for cells having a silicon layer. Im further teaches of an arrangement with at least one energy- intensive energy source (Im Flash lamps 120), which is directed with its energy flow toward the silicon layer of the anode (Im Figure 1; directed at target area 150 which for modified Kim is the silicon layer of the anode; also seen in [0059]),
a heating unit which is associated with the metal substrate and is directed toward the metal substrate and at least heats the metal substrate and the silicon layer to a temperature between 400 and 1200°C (Im [0092] substrate is preheated by a hot plate; [0094] preheating substrate to 400-1200 °C; this preheating of the substrate can be used as an alternative to the heating as taught by Kim), wherein,
during the heating, the energy source is directed toward the second interface of the silicon layer turned away from the metal substrate from the transmission of short-time high energy (Im Figure 1; the 

	Therefore, the arrangement of the heating/ energy intensive energy source of Im can be used with the electrode of Kim 2014. Instead of the silicon thin film/substrate, a skilled artisan could use the anode of Kim 2014 and thus render the claim as obvious in view of Im and Kim.

Regarding claim 12, modified Kim teaches all of the claim limitations of claim 11. Im further teaches wherein the energy-intensive energy source at least comprises at least one flash lamp, which is directed toward the second interface of the silicon layer of the anode (Im Figure 1; flash lamps 120, second interface is the top interface of the silicon layer),
at least one reflector associated with the flash lamp, wherein, during the heating, the flash-lamp light is directed toward the second interface of the silicon layer turned away from the metal substrate for the transmission of short-time high energy (Im Figure 1; Reflector 110; [0057] short time high energy).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Kim et al. (US 2014/0162129 A1-hereinafter Kim 2014) as applied to claim 8 above, and further in view of Benson et al. (US 20040023106-hereinafter Benson).

Regarding claim 13, Kim 2014 teaches all of the claim limitations of claim 8. Kim 2014 further teaches an anode (Kim 2014 abstract), a cathode (Kim 2014 positive electrode [0088]), an electrolyte 

Benson discloses an apparatus for use as an electrochemical device and the manufacturing of the apparatus. Benson teaches of the two electrolyte layer separated by a separator (Benson Figure 5 below). Benson teaches a layer of a lithium ion battery having a cathode, a first electrolyte, a separator, a second electrolyte wherein the anode is arranges after the second electrolyte, wherein the components: cathode, first electrolyte, separator, second electrolyte and anode are combined in a layered manner in the said order with in the secondary battery (Benson Figure 5 below).

    PNG
    media_image1.png
    457
    417
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a skilled artisan as of the effective filling date to replace Kim’s electrolyte with Benson’s two electrolyte layers separated by a separator. The simple substitution would result in a battery with the configuration presented above in Figure 5. See MPEP 2143 B.


Allowable Subject Matter
Claims 1-5 and 7 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
the prior art fails to teach nor render obvious wherein the method for manufacturing silicon based anodes involve depositing, heating, tempering, and generating multiple phases comprising amorphous silicon and crystalline metal and silicide. The closest Prior art of record is US 20090061319 and US 2011/0108108 of the previous office action. US 2009/0061319 fails to teach nor render obvious wherein the silicon film is tempered to produce multiple phases of the silicon. US 2011/0108108 teaches wherein crystallization occurs from amorphous silicon to crystalline silicon and therefore would not render obvious a multi-phase silicon anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues the amended claims, specifically that the multiple phases must contain amorphous silicon which was not required in the previous claim set. An updated rejection is provided above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727